Citation Nr: 0018226	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-03 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

Entitlement to an increase in the 50 percent evaluation 
currently assigned for service-connected generalized anxiety 
disorder with depressive features.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from March 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the RO which, 
in part, denied an increased rating for the veteran's service 
connected psychiatric disorder.  A notice of disagreement was 
received in June 1998, and a Statement of the Case (SOC) was 
issued in March 1999.  A VA Form 9 was received from the 
veteran's representative in September 1999.  Thereafter, the 
RO notified the veteran and his representative that a timely 
substantive appeal had not been received, and that no further 
action would be taken on his claim.  The veteran was also 
informed of his appellate rights to appeal the RO's action on 
the issue of timeliness of the substantive appeal.  The 
veteran did not respond.  However, subsequent arguments 
offered by the veteran's representative at both the regional 
and national levels addressed only the issue of an increased 
rating.  

As to the question of the timeliness of the veteran's 
substantive appeal, the Board notes that the evidentiary 
record includes a second VA Form 9 dated in March 1999, and 
apparently associated with the claims file in October 1999.  
The form is date stamped "Received DVA VSC Mar 16 (the year 
is not legible) Boston, MA".  The RO has not offered any 
explanation as to the meaning or origin of the date stamp, 
and simply concluded that a timely substantive appeal was not 
received.  Because no other explanation was offered as to the 
origin of the Form 9, the Board finds that totality of the 
evidence suggests that the "DVA" refers to the Department 
of Veterans Affairs (DVA), and that the substantive appeal 
was received within the prescribed time period.  Resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that a timely substantive appeal was received.  

Furthermore, the Board finds that all necessary procedural 
development has been undertaken, and that the appeal is ripe 
for appellate review.  The veteran was provided an 
opportunity to submit evidence in support of his claim and 
was afforded a VA examination.  Additionally, the veteran's 
representative has provided arguments on the issue of an 
increased rating at both the regional and national level.  
Accordingly, the Board will undertake to adjudicate the claim 
for an increased rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's generalized anxiety disorder is not shown 
to impair occupational and social functioning beyond that 
contemplated by the 50 percent rating; the severity of the 
disability has been most recently classified as equivalent to 
a GAF of 65.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
service-connected generalized anxiety disorder with 
depressive features have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.130, including DC 
9400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in April 1952, service connection was 
established for generalized anxiety disorder with depressive 
features, and a 30 percent evaluation was assigned, effective 
from August 27, 1951.  A subsequent rating action in February 
1983 assigned an increased rating to 50 percent, effective 
from November 4, 1982.  This rating remains in effect up to 
the present time.  

On VA psychiatric examination in May 1998, the veteran 
reported that he had undergone surgery for prostate cancer 
recently.  He complained of severe anxiety for which he took 
Xanax three times a day.  The veteran reported that he had no 
remissions since his last examination, but that he had knots 
in his stomach and a generalized feeling of pressure and 
anxiety all the time.  He also reported that he had 
difficulty sleeping, and that he was bothered by nightmares.  
A mental status examination was within normal limits.  There 
was no evidence of impairment of thought processes or 
communication, and no delusions or hallucinations.  There was 
no inappropriate behavior, and the veteran denied any 
homicidal or suicidal thoughts.  The examiner noted that the 
veteran was able to maintain personal hygiene and other basic 
activities of daily living.  He was well oriented, and there 
was no evidence of any short or long-term memory loss.  The 
veteran denied any obsessive or ritualistic behavior, and the 
rate and flow of speech was normal.  The veteran reported 
that his panic attacks were very infrequent, and that he was 
bothered more by a general feeling of anxiety and pressure, 
which tended to make him irritable and difficult to live 
with.  His impulse control was good.  The examiner rendered a 
Global Assessment of Functioning (GAF) score of 65.  The 
diagnosis was generalized anxiety disorder.  The examiner 
commented that the veteran had moderate impairment in social 
functioning, and that occupational functioning was not an 
issue as the veteran was retired.  

VA medical records associated with the claims file in March 
1998 show treatment for various medical problems from 1995 to 
1998.  The records do not reflect any treatment, complaints, 
or findings pertaining to any psychiatric problems.  In this 
regard, it is noted that in the request for the records, it 
was indicated as follows:  "please furnish medical records 
for irritable colon."  It is evident that the records 
received were not limited to such treatment.

Analysis

The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In this case, the veteran has asserted that his service-
connected anxiety disorder with depressive features is more 
severe than currently evaluated.  Therefore, he has 
established a well-grounded claim.  The Board is satisfied 
that all relevant facts have been properly developed.  The 
veteran has undergone a VA examination and all VA outpatient 
records have been obtained.  The record is complete and the 
Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  In addition, the VA has a duty to acknowledge 
all regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole-
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
1 Vet. App. at 594.  

Additional applicable criteria provide that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Moreover, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  Under 38 C.F.R. § 4.20, "[w]hen an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings."  

The veteran is currently assigned a 50 percent evaluation for 
his service-connected psychiatric disorder under Diagnostic 
Code 9400 which provides, in pertinent part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 70 percent.  38 C.F.R. § 4.130 (1999).  

The report of the VA examination reveals that the examiner 
reported that the veteran's mental status was normal.  There 
was no history or findings indicating near continuous panic 
or depression.  He reported a general feeling of anxiety and 
pressure with infrequent panic attacks.  His rate and flow of 
speech was normal.  He denied any obsessional rituals.  He 
was able to maintain personal hygiene and impulse control was 
good.  The examiner concluded that there was no more than 
moderate social impairment and pointed out that the veteran 
was retired.  Additionally, the Board notes that the VA 
psychiatrist in May 1998 rendered a GAF score of 65.  A GAF 
score between 61 and 70 corresponds to a mild level of 
symptoms or some difficulty in social, occupational or school 
functioning, but generally functioning pretty well.  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  The GAF is 
probative evidence for VA rating purposes, because it 
indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  See Massey 
v. Brown, 7 Vet. App. 204, 207 (1994).  VA regulations 
provide for use of DSM-IV diagnostic criteria.  38 C.F.R. 
§ 4.130 (1999).  Thus, reference to GAF score is not reliance 
by the Board on medical treatise of which the veteran must be 
notified.  See Thurber v. Brown, 5 Vet. App. 119 (1993).  

In light of the discussion above, the Board finds that the 
GAF score and the psychiatric findings are not reflective of 
the severity and persistence to warrant a 70 percent rating.  
Therefore, the Board concludes that the veteran does not meet 
or nearly approximate the level of disability required for a 
rating greater than 50 percent.  


ORDER

An increased rating for service-connected generalized anxiety 
disorder with depressive features is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

